Citation Nr: 9931787	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  91-45 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to March 
1979.  His primary military occupational specialty was cook 
and during the last few years of service food service 
specialist.  He served in the Republic of Vietnam from May 
1965 to June 1966 and from July 1967 to June 1968.  He 
received the Bronze Star Medal (BSM), the Vietnam Service 
Medal (VSM) and the Republic of Vietnam Campaign Medal (VCM).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at New Orleans, 
Louisiana.  The case was remanded by the Board in June 1992 
and March 1996 for additional development.  


REMAND

The veteran's DA Form 20 and medical records for his service 
prior to the 1970s are not in the claims folder and 
apparently can not be obtained.  The available evidence 
indicates that he served in Vietnam from May 1965 to June 
1966 and from June 1967 to March 1968.  He has reported that 
his first tour of duty was with the 1st Battalion, 38th 
Artillery, 1st Air Cavalry Division.  During the latter tour 
in Vietnam he was assigned to Company A, 1st Battalion, 26th 
Infantry, 1st Infantry Division and was awarded the Bronze 
Star Medal for meritorious service.  It appears that his 
military duties involved cooking/food service.

When this case was remanded in March 1996 the RO was asked to 
send the case to the U.S. Army and Joint Services 
Environmental Support Group (ESG), thereafter renamed the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), for stressor verification.  In doing this the RO 
advised USASCRUR that the veteran's unit of assignment was 
HHC, 1st BN, 66th Armor.  However, that was the veteran's last 
unit before he retired from the Army in 1979, not a unit with 
which he claimed to have served in Vietnam.  Thus, USASCRUR's 
response that HHC, 1st BN, 66th Armor had been located in 
Texas from 1963 to 1990 is irrelevant to the veteran's claim 
and, since the record reflects a diagnosis of PTSD, the case 
must be returned to USASCRUR with the correct information.  

Various claimed stressors reported by the veteran are stated 
in the VA June 1993 psychiatric examination report under Part 
II "Military," and in the VA psychiatric examination report 
of July 26, 1993 in section A2 (Events in the war zone).  

The clinical evidence is this case is also subject to 
additional development.  The two diagnoses of PTSD have been 
made by psychologists on the basis of psychological test 
results.  The last examination by psychiatrists, in June 
1993, did not support a diagnosis of PTSD, even though 
psychological testing was recommended, which was completed 
and supported the diagnosis of PTSD.  Neither the 
psychologist nor the psychiatrists had access to the complete 
claims file for review.  

In consideration of the foregoing, the case is remanded again 
for the following actions:  

1.  The RO must request that the veteran 
identify the company to which he was 
assigned when he served with the 1st 
Battalion, 38th Artillery, 1st Air 
Cavalry Division in Vietnam.  He should 
also be asked to provide any additional 
details regarding the stressors to which 
he alleges he was exposed in service, 
such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
detail.  He must be asked to be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  He also should be asked to 
provide corroborating evidence of any 
duties he claims to have had in Vietnam 
other than those of a cook.   

2.  Thereafter, the RO should refer the 
case again to USASCRUR, providing the 
correct information as to the veteran's 
units of assignment during his two tours 
in Vietnam.  The RO also should submit a 
copy of section A2 (Events in the war 
zone) of the VA psychiatric examination 
report of July 26, 1993, and a copy of 
Part II "Military" found in the June 
1993 psychiatric examination report, 
along with any stressor statements and 
relevant service department documents 
such as the veteran's DD Form 214, and 
copies of documents pertaining to the 
award of the Bronze Star Medal.  USASCRUR 
should be asked to provide any available 
corroboration of the incidents reported 
by the veteran; a copy of Headquarters, 
First Infantry Division, General Order 
5488 of 13 June 1968 (?); and any unit 
histories, lessons learned or the like 
pertaining to the veteran's units for the 
periods that he was stationed in Vietnam.  
USASCRUR also should be requested to 
verify the occurrence of any mortar/RPG 
attacks the veteran would have been 
subjected to as a cook or during the 
course of any other adequately 
corroborated duties and the claimed 
massacre in November 1965.  

3.  With the additional information 
obtained, the RO should review the entire 
claims file.  The RO must then make a 
specific determination, based upon the 
complete record, of whether the veteran 
engaged in combat with the enemy (See 
VAOPGCPREC 12-99 (October 19, 1999)) and 
whether, if he was not engaged in combat, 
any claimed stressors are corroborated.  
If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

4.  Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the RO 
should afford the veteran a VA 
psychiatric examination by a board of two 
board certified psychiatrists, if 
available, who have not previously 
examined or treated him.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiners, the receipt of which should be 
acknowledged in the examination report.  
The RO must specify for the examiners any 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  Unverified stressors or post- 
service stressors must not be considered.  
Specifically, the examiners must 
determine (1) whether or not the veteran 
has PTSD and, if so, (2) whether the 
verified in-service stressor(s) found to 
be established by the record by the RO 
were sufficient to produce PTSD; (3) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (4) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examiners should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiners must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale for all opinions expressed by 
the examiners must be provided, to 
include the validity and the sufficiency 
of the stressors upon which the current 
diagnoses of PTSD in the record, pursuant 
to appropriate psychological tests, rely.  

5.  The RO must then review the case to 
assure that the requested development has 
been completed to the extent possible and 
that the examination reports are 
responsive to the Board's requirements.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  The claim must then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include Cohen v. Brown, 10 
Vet App 128, 138 (1997).  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a Supplemental Statement of the 
Case, which includes any additional 
pertinent law and regulations and a full 
discussion of action taken on the 
veteran's claims, consistent with the 
Court's instructions in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
applicable response time should be 
allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


